Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/22 and 01/28/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit”, “an image capturing unit”, “a first generation unit”, “a second generation unit”, “a first display unit”, “a second display unit”, “a control unit”, “a display unit”, “an operation unit”, “a control unit”, in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a communication unit”, “an image capturing unit”, “a first generation unit”, “a second generation unit”, “a first display unit”, “a second display unit”, “a control unit”, “a display unit”, “an operation unit”, “a control unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a communication unit”, “an image capturing unit”, “a first generation unit”, “a second generation unit”, “a first display unit”, “a second display unit”, “a control unit”, “a display unit”, “an operation unit” and “a control unit”, coupled with functional language “configured to communicate”, “configured to generate a captured image”, “configured to generate a first operation screen”, “configured to generate a second operation screen”, “configured to display the first operation screen”, “displays the second operation screen”, “configured to control”, “configured to display the first operation screen”, “configured to accept a user operation on the first operation screen”, “configured to control an operation request” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a communication unit”, “a first generation unit”, “a second generation unit”, “a control unit”, “an operation unit”, “a control unit”, are shown as being implemented by a processor(s) and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figures 3-6B and their corresponding descriptions in the specification (Paragraphs 0064, 0160-0162 of the Specification; Figures 3-6B). The image capturing unit is shown as being implemented by an image sensor comprised of an image capturing element such as a CCD or a CMOS for outputting an analog signal by photoelectrically converting an optical image of a subject transmitted through the optical system (Paragraph 0039 of the Specification). The first display unit is shown as being implemented by an electronic viewfinder (Paragraph 0030 of the Specification). The second display unit is shown as being implemented by out-of-finder display unit which is comprised of a display device such as a liquid crystal panel or an organic EL panel which can be visible without a user looking through the display device (Paragraph 0032 of the Specification). The “display unit” is shown as being implemented by a GUI (Graphical User Interface) on a touch panel (Paragraph 0060 of the Specification). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

4.) Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “An image capture apparatus which can be remotely controlled by an external apparatus, comprising: 
an image capturing unit configured to generate a captured image; 
a second generation unit configured to generate a second operation screen which is different from the first operation screen and displays second information relating to the image capture apparatus and does not include the captured image; 
a second display unit which is different from the first display unit and displays the second operation screen; and 
wherein the control unit is configured to selectively transmit the first operation screen or the second operation screen to the external apparatus, based on an instruction from the external apparatus.”

Dependent Claims 2-5 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 6, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “An operation apparatus capable of remotely controlling an image capture apparatus, comprising: 
wherein the operation apparatus is configured to receive a first operation screen that includes a captured image, or a second operation screen that does not include the captured image, 
wherein each screen is received from the image capture apparatus based on an instruction of the operation apparatus; 
a display unit configured to display the first operation screen which operably displays first information relating to the image capture apparatus or the second operation screen which operably displays second information relating to the image capture apparatus; 
a control unit configured to control an operation request for the image capture apparatus according to the operation of the first operation screen or the second operation screen to be transmitted to the image capture apparatus.”

Dependent Claims 7-10 are also allowed due to their dependence on allowed independent claim 6.

 In regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “A method of controlling an image capture apparatus which can be remotely controlled by an external apparatus, 
wherein the image capture apparatus comprises: 
an image capturing unit configure to generate a captured image; 
a second generation unit configured to generate a second operation screen which is different from the first operation screen and displays second information relating to the image capture apparatus and does not include the captured image; 
a second display unit which is different from the first display unit and displays the second operation screen, 
wherein the method comprises: controlling the image capture apparatus based on an instruction received from the external apparatus to selectively transmit the first operation screen or the second operation screen to the external apparatus.”

Regarding independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “A method of controlling an operation apparatus capable of remotely controlling an image capture apparatus, 
wherein the operation apparatus comprises: 
a display unit, 
wherein the method comprises:
 receiving a first operation screen that includes a captured image, or a second operation screen that does not include the captured image based on an instruction of the operation apparatus,
 displaying the first operation screen which operably displays first information relating to the image capture apparatus or the second operation screen which operably displays second information relating to the image capture apparatus on the display unit; 
controlling so as to transmit an operation request for the image capture apparatus according to the operation of the first operation screen or the second operation screen to the image capture apparatus.”


With regard to independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling an image capture apparatus which can be remotely controlled by an external apparatus, 
wherein the image capture apparatus comprises: 
an image capturing unit configure to generate a captured image; 
a second generation unit configured to generate a second operation screen which is different from the first operation screen and displays second information relating to the image capture apparatus and does not include the captured image; 
a second display unit which is different from the first display unit and displays the second operation screen, 
wherein the method comprises: 
controlling the image capture apparatus based on an instruction received from the external apparatus to selectively transmit the first operation screen or the second operation screen to the external apparatus.”

Regarding independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “A non-transitory computer-readable storage medium storing a program that causes a computer to execute a method of controlling an operation apparatus capable of remotely controlling an image capture apparatus, 
wherein the operation apparatus comprises: 
a display unit, 
wherein the method comprises: 
receiving a first operation screen that includes a captured image, or a second operation screen that does not include the captured image based on an instruction of the operation apparatus, 
displaying the first operation screen which operably displays first information relating to the image capture apparatus or the second operation screen which operably displays second information relating to the image capture apparatus on the display unit; 
controlling so as to transmit an operation request for the image capture apparatus according to the operation of the first operation screen or the second operation screen to the image capture apparatus.”

The following are the closest prior-art of record:

Kikuchi (US Pub No.: 2020/0366830A1) discloses controlling a communication unit to communicate operation information of an operation unit to an image pickup apparatus that performs image pickup processing via a communication path selected from a plurality of different communication paths that include a first communication path and a second communication path that is different from the first communication path; and controlling the communication unit to switch between a first apparatus mode and a second apparatus mode based on an operation of the operation unit, wherein the communication unit, in the first apparatus mode, is configured to receive an image picked up by the image pickup apparatus via the first communication path and communicate the operation information of the operation unit via the first communication path while the image pickup apparatus performs the image pickup processing, and wherein the communication unit, in the second apparatus mode, is configured to communicate the operation information via the second communication path. The first apparatus mode is an image display mode and the second apparatus mode is an image non-display mode.

Ohgishi et al. (US Pub No.: 2019/0132505A1) disclose an imaging apparatus that includes a first communicator, a second communicator, a setter, and a controller. The first communicator performs first communication with an external device. The second communicator performs second communication with the external device. The setter sets a first function or a second function as a function when remotely activated from the external device. The first function includes a function of transmitting image data to the external device via the first communicator and receiving an operation signal for remote control from the external device. The second function includes a function of receiving the operation signal from the external device via the second communicator. The controller establishes a first connection of the first communication when remotely activated from the external device in a case where the first function is set. The controller establishes a second connection of the second communication after the first connection. The controller does not transfer the image data to the external device via the first communicator and receives an operation signal for shutter operation from the external device via the second communication unit in the second function. The external device executes a live view display function using the image data received when the external device receives the image data transmitted by the imaging apparatus using the first function.

Takagi et al. (US Pub No.: 2011/0037865A1) disclose a camera that is connected to a PC via a network sends an action decision program in response to an operation screen request from the PC, and obtains a decision result from the PC by causing the PC to execute the action decision program. Based on the thus obtained decision result, data of an operation screen for operating the camera is sent to the PC. As a result, the PC displays the operation screen based on the data. The user of the PC can then remotely control the camera using the operation screen.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 








Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697